Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 01/20/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending.   
Response to Applicant’s Argument
Claims 1-20 are allowed for the following reasons:
Claim 1 recites a computer program product for generating interrogative questions from declarative source text, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising: 
processing the declarative source text to generate a plurality of document plan data structures from the declarative source text, wherein each document plan data structure is based on a portion of the declarative source text, and wherein generating each document plan data structure comprises: 
determining at least one relation of arguments in the portion of the declarative source text; 

determining a relevancy score for the document plan data structure based on a relation strength of each of the at least one relation of arguments in the declarative source text for the document plan data structure, wherein at least one document plan data structure includes a plurality of relations of arguments and relation strengths from which the relevancy score for the document plan data structure is determined; 
determining document plan data structures of the document plan data structures having a relevancy score greater than a threshold; Page 2 of 15Amdt. dated January 19, 2021Serial No. 16/364,094 Docket No. P201900633US01 Firm No. 0072.0057 
processing, by a natural language generation module, each of the determined document plan data structures having the relevancy score greater than the threshold to generate a plurality of questions; and 
storing the questions with the declarative source text.
Claim 11 recites a system for generating interrogative questions from declarative source text, comprising: 
a processor; and 
a computer readable storage medium having program instructions that when executed by the processor cause operations, the operations comprising: 
processing the declarative source text to generate a plurality of document plan data structures from the declarative source text, wherein each document plan data structure is based on a portion of the declarative source text, and wherein generating each document plan data structure comprises: 

indicating the determined at least one relation and the arguments of the determined at least one relation in the document plan data structure; and
determining a relevancy score for the document plan data structure based on a relation strength of each of the at least one relation of arguments in the declarative source text for the document plan data structure, wherein at least one document plan data structure includes a plurality of relations of arguments and relation strengths from which the relevancy score for the document plan data structure is determined; 
determining document plan data structures of the document plan data structures having a relevancy score greater than a threshold; 
processing, by a natural language generation module, each of the determined document plan data structures having the relevancy score greater than the threshold to generate a plurality of questions; and 
storing the questions with the declarative source text.
Claim 16 recites a method corresponding to claims 1 and 11.
Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1, 11, and 16. 
Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/02/2021